16-2669
    Gomez-Domingo v. Sessions
                                                                                      BIA
                                                                               Verrillo, IJ
                                                                     A202 010 520/519/518

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 19th day of September, two thousand eighteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             RICHARD C. WESLEY,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    LUCRESIA GOMEZ-DOMINGO,
    RICKY VELAZQUEZ-GOMEZ,
    PRINCE VELAZQUEZ-GOMEZ,
             Petitioners,

                     v.                                          16-2669
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:                  Jon E. Jessen, Stamford, CT.

    FOR RESPONDENT:                   Jody Hunt, Assistant Attorney
                                      General; Anthony P. Nicastro,
                                      Assistant Director; Joanna L.
                                      Watson, Trial Attorney, Office of
                                      Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Lead petitioner Lucresia Gomez-Domingo and her sons

Ricky Velasquez-Gomez and Prince Velasquez-Gomez, natives

and citizens of Guatemala, seek review of a July 7, 2016,

decision of the BIA affirming a March 9, 2016, decision of

an Immigration Judge (“IJ”) denying Gomez-Domingo’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). In re Gomez-

Domingo et al., Nos. A 202 010 520/519/518 (B.I.A. July 7,

2016), aff’g Nos. A 202 010 520/519/518 (Immig. Ct. Hartford

Mar. 9, 2016). We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    “Where, as here, the BIA adopts the IJ’s reasoning and

offers additional commentary, we review the decision of the

IJ as supplemented by the BIA.” Wala v. Mukasey, 511 F.3d

102, 105 (2d Cir. 2007). We review the agency’s factual

findings for substantial evidence and its legal conclusions

de novo. 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d

191, 195 (2d Cir. 2014) (holding that we “review de novo the

legal   determination   of   whether   a   group   constitutes   a
                                2
‘particular social group’”); Joaquin-Porras v. Gonzales, 435

F.3d 172, 181 (2d Cir. 2006) (reviewing denial of CAT relief

for substantial evidence).

Asylum & Withholding of Removal

    To qualify for asylum or withholding of removal, an

applicant must establish that “race, religion, nationality,

membership in a particular social group, or political

opinion” was or will be at least one central reason for the

claimed persecution. 8 U.S.C. §§ 1158(b)(1)(B)(i),

1231(b)(3)(A). To constitute a particular social group, a

group must be “(1) composed of members who share a common

immutable characteristic, (2) defined with particularity,

and (3) socially distinct within the society in question.”

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014).

“A particular social group cannot be defined exclusively by

the claimed persecution, . . . it must be recognizable as a

discrete group by others in the society, and . . . it must

have well-defined boundaries.” Id. at 232 (internal

quotation marks omitted); Paloka, 762 F.3d at 195-97

(deferring to M-E-V-G-’s definition of social group).

    The agency did not err in concluding that Gomez-Domingo

failed to demonstrate membership in a cognizable social

group. Her proposed social group—victims of gang extortion—
                             3
encompasses a large portion of Guatemala’s population and

lacks any boundaries, socially distinctive features, or

common characteristics aside from the alleged persecution.

See Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73 (2d Cir. 2007)

(“When the harm visited upon members of a group is

attributable to the incentives presented to ordinary

criminals rather than to persecution, the scales are tipped

away from considering those people a ‘particular social

group.’”); Melgar de Torres v. Reno, 191 F.3d 307, 314 (2d

Cir. 1999) (explaining that “general crime conditions” do

not constitute persecution on account of a protected

ground).

    Additionally, Gomez-Domingo’s newly-formulated social

group of women with children who live alone is unexhausted.

See Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 121-22

(2d Cir. 2007). Even were it exhausted, the proposed social

group is contradicted by Gomez-Domingo’s allegations that

her brother was also targeted for extortion.

    Finally, Gomez-Domingo’s argument that her brother’s

2003 murder amounted to psychological persecution is

misplaced because she did not establish that her brother

was targeted because of a protected ground, or that she was


                             4
or would be targeted on account of a family relationship.

See Melgar de Torres, 191 F.3d at 313.

CAT Relief

    To obtain CAT relief, an applicant must show that she

is “more likely than not” to be tortured. 8 C.F.R.

§ 1208.16(c)(2). Torture is defined as severe pain and

suffering “inflicted by or at the instigation of or with

the consent or acquiescence of a public official or other

person acting in an official capacity.” 8 C.F.R.

§ 1208.18(a)(1). Acquiescence, in turn, “requires that the

public official, prior to the activity constituting

torture, have awareness of such activity and thereafter

breach his or her legal responsibility to intervene to

prevent such activity.” 8 C.F.R. § 1208.18(a)(7). The

agency must consider “all evidence relevant to the

possibility of future torture,” including: “[e]vidence of

past torture,” evidence regarding the possibility of

internal relocation, “[e]vidence of gross, flagrant, or

mass violations of human rights,” and “[o]ther relevant

information regarding conditions in the country of

removal.” 8 C.F.R. § 1208.16(c)(3).

    Substantial evidence supports the agency’s conclusion

that Gomez-Domingo did not establish a likelihood of
                             5
torture or a likelihood that Guatemalan officials would

acquiesce in any harm she faced from gang members. Gomez-

Domingo was never physically harmed; her parents live an

hour away (in the town where Gomez-Domingo grew up) and

have not been harmed or threatened by any gang members; and

she did not seek help from the police or provide any

detailed testimony or corroboration that local police

worked with the gang or turned a blind eye to gang

violence. Given this lack of particularized evidence of

torture or government acquiescence, the agency reasonably

concluded that general country conditions evidence showing

government corruption and impunity for gang violence were

not enough to establish a likelihood of torture with

government acquiescence. See Lin v. U.S. Dep’t of Justice,

432 F.3d 156, 158 (2d Cir. 2005) (denying petition where

applicant “present[ed] no particularized evidence

suggesting that she [was] likely to be subjected to

torture”); Wang v. Ashcroft, 320 F.3d 130, 144 (2d Cir.

2003) (alien must show a likelihood of torture in “[her]

particular alleged circumstances”).

    For the foregoing reasons, the petition for review is

DENIED. As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,
                              6
and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                             7